[Cite as State v. Oliver, 2021-Ohio-2543.]

                                      IN THE COURT OF APPEALS

                             TWELFTH APPELLATE DISTRICT OF OHIO

                                             CLERMONT COUNTY




 STATE OF OHIO,                                     :

        Appellee,                                   :     CASE NO. CA2020-07-041

                                                    :             OPINION
     - vs -                                                        7/26/2021
                                                    :

 GREGORY OLIVER,                                    :

        Appellant.                                  :




    CRIMINAL APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                         Case No. 2020 CR 0211


Mark J. Tekulve, Clermont County Prosecuting Attorney, Nicholas Horton, Assistant
Prosecuting Attorney, for appellee.

W. Stephen Haynes, Clermont County Public Defender, Robert F. Benintendi, Assistant
Public Defender, for appellant.



        HENDRICKSON, J.

        {¶1}     Appellant, Gregory Oliver, appeals his conviction and sentence in the

Clermont County Court of Common Pleas for multiple theft offenses. For the reasons set

forth below, we affirm the trial court's decision.

        {¶2}     In February 2020 Oliver was charged by information with six counts of theft in

violation of R.C. 2913.02(A)(2), a felony of the third degree. The charges stemmed from

allegations that between November 2011 and December 2018 Oliver used his position as
                                                                             Clermont CA2020-07-041

the owner of "Oliver Financial Services Corporation" to take over $1 million from his elderly

clients. In March 2020 Oliver waived the indictment and pleaded guilty as charged in the

information.1 As a part of Oliver's plea agreement, the state indicated it intended to seek

restitution, and Oliver agreed the amount of restitution would not be limited to the six counts

in the information. After a hearing, the trial court imposed an order of restitution for

$990,027.83 and sentenced Oliver to 18 months in prison for each of the six counts, each

to be served consecutively with one another, for an aggregate prison term of nine years.

        {¶3}    Oliver now appeals, raising six assignments of error for our review.

        {¶4}    Assignment of Error No. 1:

        {¶5}    THE TRIAL COURT ERRED IN ORDERING $990,027.83 IN RESTITUTION.

        {¶6}    Oliver initially argues the trial court's decision to award $990,027.83 in

restitution was plain error and a breach of his plea agreement. Specifically, Oliver claims

he had a right to have his restitution capped at $515,761.76, and the trial court's decision

to award an amount greater than what the parties agreed to without addressing Oliver

directly was a breach of his plea agreement and constitutes plain error. We disagree with

Oliver's claims.

        {¶7}    R.C. 2929.18(A)(1) grants a trial court the authority to order restitution by an

offender to the victim, or any survivor of the victim, in an amount commensurate with the

victim's economic loss. State v. Hubbard, 12th Dist. Butler No. CA2014-03-063, 2015-Ohio-

646, ¶ 65. When imposing restitution, the amount of restitution must bear a reasonable

relationship to the victim's actual loss to comport with due process. State v. Bowling, 12th

Dist. Butler No. CA2018-07-148, 2019-Ohio-751, ¶ 6. Thus, the restitution amount is limited




1. Although only six counts were included in the information, the state identified 18 victims at the plea and
sentencing hearings. Due to Oliver's agreement to take responsibility for his actions and plead guilty, the
state agreed to limit the information to six counts of theft, as opposed to the possible 18 counts of theft.

                                                    -2-
                                                                   Clermont CA2020-07-041

to the actual loss or damage caused by the offender and must be established to a

reasonable degree of certainty. State v. Collins, 12th Dist. Warren No. CA2014-11-135,

2015-Ohio-3710, ¶ 32.

       {¶8}   In order to determine the proper amount of restitution, R.C. 2929.18(A)(1)

indicates the court "may base the amount of restitution it orders" on the following:

              an amount recommended by the victim, the offender, a
              presentence investigation report, estimates or receipts
              indicating the cost of repairing or replacing property, and other
              information, provided that the amount the court orders as
              restitution shall not exceed the amount of the economic loss
              suffered by the victim as a direct and proximate result of the
              commission of the offense.

       {¶9}   As noted above, Oliver does not claim the amount of restitution ordered,

$990,027.83, inaccurately reflects the outstanding economic loss suffered by the 18 victims.

Instead, Oliver argues on appeal that the state agreed, as a part of his plea, that his

restitution would be capped at $515,761.76, and that victims with pending civil lawsuits

would not be included in the restitution figure. Thus, by ordering a restitution amount greater

than the allegedly agreed amount, Oliver contends the trial court breached his plea

agreement.

       {¶10} Generally, a plea agreement is contractual in nature and subject to contract

law principles. State v. Bethel, 110 Ohio St. 3d 416, 2006-Ohio-4853, ¶ 50. In order to

determine whether a plea agreement has been breached, courts must examine what the

parties reasonably understood at the time the defendant entered his guilty plea. State v.

McCartney, 12th Dist. Clinton No. CA2005-03-008, 2005-Ohio-5627, ¶ 8, citing State v.

Vincent, 4th Dist. Ross No. 02CA2672, 2003-Ohio-2591. The intent of the parties to a

contract presumptively resides in the ordinary meaning of the language employed in their

agreement. State v. Todd, 12th Dist. Brown Nos. CA2003-01-001 and CA2003-03-006,

2004-Ohio-2902, ¶ 8, citing State v. Ford, 4th Dist. Lawrence No. 97CA32,1998 Ohio App.

                                             -3-
                                                                    Clermont CA2020-07-041

LEXIS 761, *3 (Feb. 18, 1998).

       {¶11} During the plea hearing, the trial court reviewed the "Written Plea of Guilty on

Information" form ("plea form") with Oliver during its Crim.R. 11 colloquy. The trial court

asked Oliver whether he had read the front and back of the plea form and signed it, and

confirmed he had no questions about the form. Oliver responded affirmatively to each

question.

       {¶12} The trial court then discussed the specific charges of the information with

Oliver and detailed the potential prison term and maximum fine for each count. The trial

court then turned to the issue of restitution, and the following discussion ensued:

              The Court: All right. The state is seeking restitution in this
              matter. Do you understand that?

              [Oliver]: Yes, I do.

              The Court: All right. Now, I thought there was some more details
              about the restitution in terms of are people included in the
              restitution amount that aren't part of the six counts?

              [The state]: Yes, your honor.

              The Court: Okay.

              [The state]: And I was going to read that with the facts, if that's
              okay[.]

              The Court: It is. * * * But I also, when probation goes over -- for
              me, to have a memory -- * * * of the thousands of cases I see
              and do, I just want to make sure that wer'e -- that the restitution
              is not just limited to the six counts.

              [The state]: That's correct.

              The Court: All right. Can you just put that in writing in here? * *
              * You don't have to apologize, I just want to know that I'm going
              outside the six counts. Is that your understanding, Mr. Haas?

              [Defense counsel]: That is our understanding, Judge.

       {¶13} At that point, the prosecutor added a handwritten notation to the plea form


                                              -4-
                                                                      Clermont CA2020-07-041

which states "Restitution not limited to 6 counts." Oliver and his counsel agreed to the

amended language on the record at the hearing. With the newly added language, that

section of the plea form states in its entirety that, "No promises have been made except as

part of this plea agreement, stated entirely as follows: State is seeking restitution and

prison. Restitution not limited to 6 counts."

       {¶14} In addition to the state's notation described above, the plea form contains

other handwritten notes from the trial court judge, including the notations of "18 victims"

and "Rest $515,761.76, state seeking" near the signature lines on the back of the form. It

is unclear from the record when the trial court judge made these notations.

       {¶15} The trial court then advised Oliver of the constitutional rights he was waiving

by pleading guilty, and Oliver indicated he understood those rights. Oliver confirmed a final

time that he had no remaining questions and proceeded to plead guilty on the six counts of

the information.

       {¶16} After Oliver entered his pleas, the state proceeded with its statement of facts.

During its statement of facts, the prosecutor stated, "as to restitution, just for the record, the

state is seeking restitution, your honor, for most of the victims. The total amount taken is,

as I've said before 1.1 million dollars. However, the state is only seeking restitution of

$515,761.76, as some of those victims have filed civil suits against [Oliver], and * * * the

state believes restitution can be handled through those civil suits appropriately, and then

also a small percentage of the monies has been paid back[.]"

       {¶17} Defense counsel accepted the state's facts as being accurate, but noted that

"there's a lot of money involved here, and there could be some more owed, or a little less."

According to defense counsel, the restitution amount was "fluid" at the time of the plea

hearing.

       {¶18} The trial court then accepted Oliver's guilty pleas and set the matter for

                                                -5-
                                                                      Clermont CA2020-07-041

sentencing.

           {¶19} At the sentencing hearing, the trial court discussed the restitution order at

length. The trial court's discussion began with the restitution amount, and whether that

amount should include the pending civil lawsuits. The trial court concluded that, although

the plea form indicated the state was seeking restitution in the amount of $515,761.76, it

planned to include all victims in its restitution award. According to the record, the trial court

and defense counsel "talked about that, and all the numbers." The trial court then, in open

court and on the record, advised the victims with pending lawsuits regarding their inability

to recover from the defendant in this case if they settled their civil claims in full.

           {¶20} The trial court then named each of the 18 victims, many of whom either

attended the sentencing hearing or had a family member present in their absence, and

noted on the record the amount of restitution owed for each individual. The court indicated

the total restitution owed was $990,027.83, and defense counsel indicated the number was

accurate, they were "good with that," and confirmed they had "nothing contradictory to

that[.]"

           {¶21} With regard to the original $515,761.76 the state set forth at the plea hearing,

the trial court explained that number was "completely off the table." Instead, consistent

with Marsy's Law as set forth in the Ohio Constitution, the trial court ordered "full and timely

restitution" for all the victims, and concluded it had no ability to deduct the amounts sought

in civil lawsuits. Instead, the trial court elected to advise the victims with civil lawsuits

regarding their abilities to collect.

           {¶22} After reviewing the above, we find the trial court did not commit plain error in

ordering $990,027.83 in restitution. Specifically, contrary to Oliver's claims on appeal, there

is no evidence in the record that the parties conditioned Oliver's guilty pleas upon the

promise that the trial court would order $515,761.76 or less in restitution. In support of his

                                                -6-
                                                                   Clermont CA2020-07-041

argument, Oliver points to the trial court judge's handwritten notation on the plea form

indicating the state was seeking $515,761.76 in restitution. However, there is no indication

in the record that the trial court judge made his notation prior to the time Oliver signed the

plea form or entered his guilty pleas. Additionally, the notation is not included under the

section referencing promises but is instead written near the form's signature blocks and is

accompanied by additional, unrelated notes made by the trial court judge. Thus, despite

the trial court judge's note regarding the restitution amount sought by the state, the plea

form reflects Oliver was not promised the restitution would be capped at that amount nor

was he promised that any specific amount of restitution would be ordered. Rather, the

record indicates Oliver was merely promised the state was seeking restitution and that the

restitution amount would not be limited to the six counts of the information.

       {¶23} Furthermore, while the trial court is permitted to consider the state's

recommendation when determining the restitution amount, it is not bound by the state's

recommendation. R.C. 2929.18(A)(1). Instead, if the restitution amount is not a condition

of any plea agreement between the parties, the trial court is free to consider a number of

factors when determining the restitution amount and is only limited to ordering an amount

that does not exceed the amount of economic loss suffered by the victims. Id.; see also

State v. Speweike, 6th Dist. Lucas No. L-10-1198, 2011-Ohio-493, ¶ 39 (stating that in a

plea agreement, "criminal defendants can stipulate to the amount of restitution to be

ordered as a part of a sentence under R.C. 2929.18[A][1]").

       {¶24} Moreover, there is no evidence in the record that the trial court promised it

would cap the amount of restitution at $515,761.76, or agreed to order the amount sought

by the state. Rather, the record reflects the trial court considered limiting the amount of

restitution to exclude the pending civil suits, but ultimately declined to do so given the

requirements of Marsy's Law and his advisements to the three victims with pending civil

                                             -7-
                                                                     Clermont CA2020-07-041

lawsuits.

       {¶25} Lastly, it is evident from the record that Oliver was aware, at the time of his

pleas, that the amount of restitution was undecided and "fluid." Similarly, neither Oliver nor

his counsel objected to or disputed the amount of restitution set forth by the trial court during

the sentencing hearing. If Oliver believed the amount of restitution ordered was excessive

or improper, he had the opportunity dispute the restitution award at the sentencing hearing.

State v. Getz, 12th Dist. Butler No. CA2015-08-159, 2016-Ohio-3397, ¶ 16. Such a dispute

would have required the trial court to hold a hearing to establish the appropriate amount of

restitution. State v. Lalain, 136 Ohio St.3d 248, 2013-Ohio-3093, ¶ 22. Instead, Oliver and

his counsel agreed the restitution figure was correct. Thus, we find no merit to Oliver's

claim on appeal that his pleas were conditioned upon an agreed amount of restitution.

       {¶26} Accordingly, we find the trial court did not err in ordering $990,027.83 in

restitution, and Oliver's first assignment of error is overruled.

       {¶27} Assignment of Error No. 2:

       {¶28} APPELLANT'S CONSTITUTIONAL RIGHT TO DUE PROCESS WAS

VIOLATED AS THE BILL OF INFORMATION FAILED TO DELINEATE WHICH OF THE

18 VICTIMS WERE REPRESENTED IN THE SIX COUNTS OF THE BILL.

       {¶29} In his second assignment of error, Oliver argues the bill of information was

deficient because the state failed to identify the victim of each count. Due to the deficiency,

Oliver contends his substantial rights guaranteed by the Fifth Amendment's Double

Jeopardy Clause were violated, as he "has no way of knowing which of the 18 victims would

be barred from bringing a future criminal action[.]" We disagree.

       {¶30} As an initial note, Oliver failed to timely object to this alleged defect in the

information. Therefore, he has waived all but plain error on appeal. State v. Mielke, 12th

Dist. Warren No. CA2012-08-079, 2013-Ohio-1612, ¶ 29; State v. Horner, 126 Ohio St. 3d

                                              -8-
                                                                   Clermont CA2020-07-041

466, 2010-Ohio-3830, paragraph three of the syllabus. Pursuant to Crim.R. 52(B), an

alleged error constitutes plain error only if the error is obvious and but for the error, the

outcome clearly would have been different. State v Morgan, 12th Dist. Butler Nos. CA2013-

08-146 and CA2013-08-147, 2014-Ohio-2472, ¶ 41. Notice of plain error is to be taken with

the utmost caution, under exceptional circumstances and only to prevent a manifest

miscarriage of justice. Id.

       {¶31} The purpose of a charging instrument is to inform the accused that a charge

has been lodged against him and to provide him with an indication of the nature of that

charge. Middletown v. Blevins, 35 Ohio App. 3d 65, 67 (12th Dist.1987). In general, an

indictment is constitutionally adequate if it (1) "contains the elements of the offense charged

and fairly informs a defendant of the charge against which he must defend," and (2)

"enables him to plea an acquittal or conviction in bar of future prosecutions for the same

offense." State v. Wagers, 12th Dist. Preble No. CA2009-06-018, 2010-Ohio-2311, ¶ 11,

citing Hamling v. United States, 418 U.S. 87, 117, 94 S.Ct. 2887 (1974). However, pleading

guilty waives many errors, including a defect in the indictment. State v. Kibble, 8th Dist.

Cuyahoga No. 103822, 2017-Ohio-12, ¶ 20, citing State v. Spates, 64 Ohio St.3d 269, 271-

272 (1992).

       {¶32} As noted above, Oliver filed a written waiver of his right to proceed by

indictment and consented to proceeding by information. Crim.R. 7 requires an information

to be signed by the prosecuting attorney or in the name of the prosecuting attorney, and to

contain a statement that the defendant has committed a public offense specified in the

information. Crim.R. 7(B). "The statement may be made in ordinary and concise language

without technical averments or allegations not essential to be proved." Id. Ohio law does

not require that a victim be named in a charging instrument when the identity of the victim

is not an essential element of the crime. See State v. Cicerchi, 182 Ohio App.3d 753, 2009-

                                             -9-
                                                                    Clermont CA2020-07-041

Ohio-2249, ¶ 35, fn. 7 (8th Dist.).

       {¶33} Oliver was charged with six counts of theft, each in violation of R.C.

2913.02(A)(2). That statute required the state to show that Oliver knowingly obtained or

exerted control over the property or services beyond the scope of the express or implied

consent of the owner or person authorized to give consent, with the purpose of depriving

the owner of property or services. Thus, the victim's name is not an essential element of

R.C. 2913.02(A)(2).

       {¶34} In this case, the bill of information alleged the following in each of the six

counts:

              Gregory Oliver on or about November 2011 through December
              2018 in Clermont County, Ohio, with purpose to deprive the
              owner of property or services, did knowingly obtain or exert
              control over either the property or the services beyond the scope
              of the express or implied consent of the owner or person
              authorized to give consent and the value of the property or
              services stolen is equal to or exceeds seven thousand five
              hundred dollars and is less than thirty seven thousand five
              hundred dollars, and the victim of the offense is an elderly
              person.

              Contrary to and in violation of Section 2913.02(A)(2) of the
              Revised Code of Ohio, a felony of the third degree, and against
              the peace and dignity of the State of Ohio.

The language within the bill of information closely tracks the language, and the elements,

set forth in R.C. 2913.02(A)(2), and sufficiently apprised Oliver of the charges against which

he must defend.

       {¶35} Additionally, the record reflects the state read all 18 victims' names, and their

corresponding amounts of restitution owed, into the record during the sentencing hearing.

The state also read the 18 victims' names into the record at the plea hearing, and specifically

noted that, "the total victims included in this bill of information is 18, and I'm going to list

them all, if that's okay with the [c]ourt." Thus, there is no question that Oliver knows the


                                             - 10 -
                                                                     Clermont CA2020-07-041

identities of the victims associated with the crimes alleged in the information, as well as

those not subject of the six counts of the bill of information. Furthermore, there is no dispute

that the state agreed to limit the information to six counts in light of Oliver's ability to take

responsibility for his actions. These facts prevent Oliver from later being indicted for any

offenses related to the theft of funds from any of the 18 victims identified in open court on

the record and allowed Oliver to enter a plea in bar of future prosecutions for the same

offense. As a result, we decline to find plain error occurred in this circumstance.

       {¶36} However, even if the bill of information was insufficient, Oliver could have

requested an amendment by the state or a bill of particulars. Crim.R. 7(D). His failure to

do so precludes him from establishing prejudice. State v. Bennett, 12th Dist. Brown No.

CA2004-09-028, 2005-Ohio-5898, ¶ 34 (reversed on other grounds). Thus, appellant's

constitutional right to due process was not violated. See id.; Wagers, 2010-Ohio-2311 at ¶

15.

       {¶37} Therefore, Oliver's second assignment of error lacks merit and is overruled.

       {¶38} Assignment of Error No. 3:

       {¶39} APPELLANT'S GUILTY PLEAS WERE NOT KNOWINGLY, INTELLIGENTLY

AND VOLUNTARILY MADE AND MUST THEREFORE BE VACATED.

       {¶40} Next, Oliver argues his guilty pleas should be vacated because they were not

knowingly, intelligently, and voluntarily entered. Specifically, Oliver claims the trial court

failed to comply with Crim.R. 11(C)(2)(a) and (b) when it ordered restitution in an amount

greater than $515,761.76 and failed to require the identification of the six victims

represented in the bill of information. After a review of the entire record, we disagree with

Oliver's claims.

       {¶41} When a defendant enters a guilty plea in a felony criminal case, the plea must

be knowingly, intelligently, and voluntarily made. State v. Smith, 12th Dist. Warren Nos.

                                             - 11 -
                                                                     Clermont CA2020-07-041

CA2019-10-113 and CA2019-11-121, 2020-Ohio-3074, ¶ 7. Failure on any of those points

renders enforcement of the plea unconstitutional under both the United States and Ohio

Constitutions. State v. Sarkozy, 117 Ohio St.3d 86, 2008-Ohio-509, ¶ 22. To ensure that

a defendant's guilty plea is knowingly, intelligently, and voluntarily made, the trial court must

engage the defendant in a plea colloquy pursuant to Crim.R. 11(C). Specifically, the court

must notify the defendant of the constitutional rights set forth in Crim.R. 11(C)(2)(c) and

make the determinations and give the warnings that Crim.R. 11(C)(2)(a) and (b) require.

State v. Bishop, 156 Ohio St.3d 156, 2018-Ohio-5132, ¶ 11.

       {¶42} Crim. R. 11(C)(2)(a) and (b) requires the trial court to do the following before

accepting a plea of guilty:

              (a) Determining that the defendant is making the plea
              voluntarily, with understanding of the nature of the charges and
              of the maximum penalty involved, and, if applicable, that the
              defendant is not eligible for probation or for the imposition of
              community control sanctions at the sentencing hearing.

              (b) Informing the defendant of and determining that the
              defendant understands the effect of the plea of guilty or no
              contest, and that the court, upon acceptance of the plea, may
              proceed with judgment and sentence.

       {¶43} "When a criminal defendant seeks to have his conviction reversed on appeal,

the traditional rule is that he must establish that an error occurred in the trial-court

proceedings and that he was prejudiced by that error." State v. Dangler, 162 Ohio St. 3d

1, 2020-Ohio-2765, ¶ 13. The test for prejudice is whether the plea would have otherwise

been made. Id. at ¶ 15.

       {¶44} At issue is whether the trial court complied with Crim.R. 11(C)(2)(a) and (b)

when it did not inform Oliver it would impose restitution in the amount of $990,027.63. After

a review, we find that trial court complied with the mandates of Crim.R. 11 before accepting

Oliver's guilty pleas.


                                             - 12 -
                                                                     Clermont CA2020-07-041

       {¶45} Regarding the warning set forth in Crim.R. 11(C)(2)(a) and (b), the trial court

asked Oliver if he understood that by pleading guilty, he was making a complete admission

of guilt that he committed the offenses included in the bill of information and the plea form.

Oliver responded affirmatively. The trial court then discussed each of the six counts of the

information, and notified Oliver that a violation of R.C. 2913.02(A)(2) is a felony of the third

degree, carries a potential prison sentence from 9 to 36 months, and a $10,000 fine. Oliver

responded he understood. The trial court then advised that all together, Oliver could serve

a maximum prison sentence of 216 months and pay a fine of $60,000. Oliver again

responded he understood.

       {¶46} Regarding restitution, the trial court informed Oliver the state was seeking

restitution, and Oliver responded he understood.          The trial court then indicated the

restitution would not be limited to the six counts of the information, to which defense counsel

indicated that was their understanding, and the notation was added to the plea form.

       {¶47} The trial court then advised Oliver that he would be subject to three years of

optional postrelease control if he was sentenced to prison and discussed the implications

of a subsequent violation of his postrelease control. Oliver responded he understood. The

trial court then advised Oliver that the trial court could elect to put Oliver on probation, or

community control, for up to five years, and described the implications if Oliver were to not

comply with the terms of his probation. Oliver indicated again that he understood.

       {¶48} In consideration of the above, we find the trial court complied with Crim.R.

11(C)(2) before accepting Oliver's guilty pleas. Contrary to Oliver's claims on appeal, the

record does not reflect that "the trial court advised [Oliver] that he would face, as part of the

maximum penalty, restitution no greater than $515,761.76." Rather, and as discussed in

Oliver's first assignment of error, a plain reading of the transcript reveals that the specific

amount of restitution was not established at the time of Oliver's pleas, but that Oliver and

                                             - 13 -
                                                                       Clermont CA2020-07-041

the state contemplated a restitution award not limited to the six counts of the information.

Oliver was advised of these facts and indicated he understood them before entering his

guilty pleas. While the state indicated it was only seeking $515,761.76 in restitution, an

amount that excluded damages sought in three victims' pending civil lawsuits, the trial court

never purported to Oliver that restitution would be capped at that amount. Instead, the trial

court confirmed the restitution amount was fluid, was subject to change, and was not limited

to the counts of the information.

       {¶49} Moreover, and as discussed above, the plea form does not indicate Oliver

was promised the amount of restitution would be capped at a certain amount, or that the

amount would only include a specific number of victims. Thus, despite the trial court's

decision to include the damages owed to all 18 victims, as opposed to the state's 15

proposed victims, the terms of Oliver's plea agreement were honored, and the sentence

imposed was consistent with those terms.

       {¶50} We are also unpersuaded by Oliver's remaining argument that his guilty pleas

should be vacated because the trial court failed to identify, or require the identification of,

the six victims represented by the bill of information. As discussed more thoroughly in

Oliver's second assignment of error, because Oliver cannot establish any prejudice

resulting from the lack of identification of the six victims, this claim also fails.

       {¶51} Based upon the foregoing, we conclude the trial court complied with Crim.R.

11(C)(2), and that Oliver's pleas should not be vacated. Oliver's third assignment of error

is therefore overruled.

       {¶52} Assignment of Error No. 4:

       {¶53} THE TRIAL COURT ERRED IN FAILING TO CONSIDER APPELLANT'S

PRESENT AND FUTURE ABILITY TO PAY RESTITUTION AS REQUIRED BY R.C.

2929.18(B)(5) (sic).

                                               - 14 -
                                                                      Clermont CA2020-07-041

       {¶54} In his fourth assignment of error, Oliver argues the trial court erred in declining

to consider his present and future ability to pay before ordering restitution. In response, the

state argues the trial court was not required to consider Oliver's ability to pay because

Marsy's Law entitles victims to full and timely restitution, and therefore, the trial court did

not err in failing to consider his ability to pay because his ability to do so is irrelevant. After

a review of the record, we agree with the state, and find the constitutional amendment

known as Marsy's Law supersedes R.C. 2929.19(B)(5) to the extent it allows a trial court to

order less than full restitution to a victim. Thus, the trial court is not required to consider an

offender's ability to pay before ordering restitution.

       {¶55} The issue raised in this case requires us to interpret the interplay between an

offender's rights as set forth in R.C. 2929.19(B)(5), which requires a trial court to consider

an offender's ability to pay before ordering restitution, and the trial court's legal duty to

provide victims with full and timely restitution in accordance with Marsy's Law.

       {¶56} Pursuant to R.C. 2929.18, a trial court may impose restitution as part of a

felony sentence. To impose a financial sanction, such as restitution, pursuant to R.C.

2929.18, or a fine under R.C. 2929.32, R.C. 2929.19(B)(5), requires a trial court to consider

the offender's present and future ability to pay the amount of the sanction or fine. Here,

when determining the amount of restitution, the trial court specifically noted at the

sentencing hearing and in its sentencing entry it was not considering Oliver's ability to pay

in its restitution analysis. Oliver did not object to the order of restitution, and therefore he

has waived all but plain error review on appeal. State v. Blevings, 12th Dist. Warren No.

CA2017-12-175, 2018-Ohio-4382, ¶ 17. Traditionally, plain error has been recognized

where a trial court imposes restitution on an offender without considering the offender's

present and future ability to pay. State v. Chaffin, 12th Dist. Madison No. CA2016-08-026,

2017-Ohio-4041, ¶ 11.

                                              - 15 -
                                                                     Clermont CA2020-07-041

       {¶57} On the other hand, the constitutional amendment known as Marsy's Law

became effective on February 5, 2018, and expands the rights afforded to victims of crimes.

State v. Lee, 12th Dist. Warren No. CA2018-11-134, 2019-Ohio-4725, ¶ 12. As adopted,

Marsy's Law states that its express purpose is to secure justice and due process for victims

and provide rights to victims that must be protected with the same vigor as an accused's

rights. Article I, Section 10a(A), Ohio Constitution. At issue here, the provision gives a

victim the right "to full and timely restitution from the person who committed the criminal

offense or delinquent act against the victim." Id. at Section 10a(A)(7). Notably, Ohio's

version of Marsy's Law states "[a]ll provisions of this section shall be self-executing and

severable, and shall supersede all conflicting state laws." Id. at Section 10a(E).

       {¶58} In State ex rel. Howery v. Powers, 12th Dist. Butler No. CA2019-03-045,

2020-Ohio-2767, this court held that under the new provisions in Marsy's Law, there is a

clear legal duty of the trial court to provide for full and timely restitution. Howery at ¶ 12. In

that case, we considered the interplay between Marsy's Law and the trial court's authority

to award restitution and determined that Marsy's Law does not conflict with the provisions

of 2929.18(A)(1). Id. at ¶ 16. Additionally, the Ohio Supreme Court recently clarified that,

              Marsy's Law also does not provide a procedural mechanism for
              ordering restitution. It merely states that a victim may assert his
              or her constitutional rights in any proceeding involving the
              underlying criminal act. Article I, Section 10a(B).

Centerville v. Knab, 2020-Ohio-5219, 162 Ohio St. 3d 623, ¶ 18. Thus, in consideration of

the supreme court's finding in Knab and this court's holding in Howery, we conclude Marsy's

Law creates a clear legal duty for the trial court to provide for "full and timely restitution" in

accordance with the procedures set forth in R.C. 2929.18. Id.; see also Howery at ¶ 12.

       {¶59} In order to determine whether a conflict exists between the mandates of

Marsy's Law and R.C. 2929.19(B)(5), we must first discern the meaning of "full restitution"


                                              - 16 -
                                                                   Clermont CA2020-07-041

as used in the constitutional provision. As a general rule, courts apply the same rules of

construction when construing the Constitution that they use when construing statutes in

order to determine the intent of those adopting a constitutional provision. Smith v. Leis, 106

Ohio St. 3d 309, 2005-Ohio-5125, ¶ 57.

       {¶60} "The first step in determining the meaning of a constitutional provision is to

look at the language of the provision itself." State ex rel. Maurer v. Sheward, 71 Ohio St.

3d 513, 520 (1994). Accordingly, this court must "consider the common and ordinary

meaning of the terms contained within our Constitution in order to interpret them properly."

State ex rel. Bd. of Cty. Commrs. v. Zupancic, 62 Ohio St. 3d 297, 300 (1991), citing

Cleveland Tel. Co. v. Cleveland, 98 Ohio St. 358, 368-369 (1918). "Words used in the

Constitution that are not defined therein must be taken in their usual, normal, or customary

meaning." State ex rel. Taft v. Franklin Cty. Court of Common Pleas, 81 Ohio St. 3d 480,

481 (1998).

       {¶61} When a court construes a constitutional amendment, it must presume that

those adopting the amendment had in mind existing constitutional or statutory provisions

and their judicial construction, touching the subject dealt with in the amendment. State v.

Carswell, 114 Ohio St. 3d 210, 2007-Ohio-3723, ¶ 6. Constitutional amendments do not

repeal existing statutes unless the repugnancy between the two is clear and the two are so

contrary to each other that they cannot be reconciled. State ex rel. Evans v. Dudley, 1 Ohio

St. 437, 441 (1853). This "repeal by implication" is not favored. Id.

       {¶62} A statute must be sustained and enforced unless it is in clear and

irreconcilable conflict with some express provision of the constitution; and, on the other

hand, if the constitutional provision and the legislative enactment are so clearly in conflict

that they cannot both stand the statutory provision must of course fall. State ex rel. Price

v. Huwe, 105 Ohio St. 304, 306 (1922).

                                            - 17 -
                                                                   Clermont CA2020-07-041

       {¶63} Pertinent here, Marsy's Law states the following:

              To secure for victims justice and due process throughout the
              criminal and juvenile justice systems, a victim shall have the
              following rights, which shall be protected in a manner no less
              vigorous than the rights afforded to the accused:

              (7) to full and timely restitution from the person who committed
              the criminal offense or delinquent act against the victim[.]

Article I, Section 10a(A)(7), Ohio Constitution.

       {¶64} The language enacted in Ohio's constitution makes clear that a victim of a

crime is constitutionally entitled to compensation in the amount of "full restitution." Neither

the Ohio Constitution nor General Assembly has further defined the term "full." This court

must therefore look to the plain and ordinary meanings of the word. See, e.g., State ex rel.

Becker v. Faris, 12th Dist. Clermont No. CA2020-10-058, 2021-Ohio-1127, ¶ 23. This can

be accomplished by referring to the dictionary definition of the word "full."       Id., citing

Commercial Intertech Corp. v. Guyan Intl., 11th Dist. Portage No. 99-P-0119, 2001 Ohio

App. LEXIS 1556, *5 (Mar. 30, 2001) (a dictionary is a "reliable source for finding the plain

and ordinary meaning of a word"). There is no requirement, however, that a particular

dictionary's definition be used. Id.

       {¶65} The term "full" has been defined as "complete especially in detail, number or

duration." See Miriam-Webster's Online Dictionary and Thesaurus, https://www.merriam-

webster.com/dictionary/full?src=search-dict-box (accessed July 11, 2021). The term has

also been defined as "complete; with nothing missing." Oxford Learner's Dictionaries,

https://www.oxfordlearnersdictionaries.com/us/definition/english/full_1?q=full      (accessed

July 11, 2021). "FULL implies the presence or inclusion of everything that is wanted or

required by something or that can be held, contained, or attained by it." (emphasis sic.)

Webster's Ninth New Collegiate Dictionary 497 (1983).

       {¶66} While the word "restitution" was used in the earlier common law to denote the

                                            - 18 -
                                                                   Clermont CA2020-07-041

return or restoration of a specific thing or condition, "in modern legal usage its meaning has

frequently been extended to include not only the restoration or giving back of something to

its rightful owner, but also compensation, reimbursement, indemnification, or reparation for

benefits derived from, or for loss or injury caused to, another." Rowland v. Carr, 2d Dist.

Montgomery No. CA 9727, 1986 Ohio App. LEXIS 9931, *7-8 (Dec. 24, 1986), citing 18

Ohio Jurisprudence 3d, Contracts, Section 342, at 268 (1980). (Footnotes omitted.)

       {¶67} After reviewing the relevant statutes and definitions, we conclude that R.C.

2929.19(B)(5) conflicts with the language of Marsy's Law. Specifically, when considering

the above definitions, the constitutional provision clearly and unambiguously entitles a

victim to full and complete reimbursement or compensation for the loss or injury caused by

the offender. The use of the word "full" to describe the restitution owed to a victim does not

leave room for any implication that the amount of restitution could be reduced or limited

after consideration of the offender's ability to pay, or that the restitution order could be

anything less than "complete" restitution. Additionally, because the legal use of the word

"restitution" means to make a victim whole after injury, the plain language of Marsy's Law

unambiguously provides that a victim is entitled to the complete amount that will make him

whole. Allowing the consideration of the offender's ability to pay to potentially lessen or

eliminate the amount of restitution owed to a victim would effectively render the word "full"

meaningless. When determining a constitutional provision's purpose, the court simply

cannot ignore the plain language of a constitutional provision. Sheward, 71 Ohio St. 3d at

522.

       {¶68} Consequently, we conclude that Marsy's Law, as adopted in the Ohio

Constitution, does not allow limitations on the amount of restitution that the victim should

be awarded. Given this conclusion, we must now determine whether the conflict between

R.C. 2929.19(B)(5) and Marsy's Law is irreconcilable. After a review, we conclude the two

                                            - 19 -
                                                                   Clermont CA2020-07-041

provisions are irreconcilable.

       {¶69} As noted above, any restitution awarded pursuant to Marsy's Law should be

awarded in accordance with the procedures set forth in R.C. 2929.18. See Knab, 2020-

Ohio-5219 at ¶ 18. Those procedures indicate a court may impose restitution upon the

offender in an amount based upon the victim's economic loss, but do not otherwise limit the

amount of restitution a victim can receive. R.C. 2929.18. Rather, R.C. 2929.18 simply

employs the procedure the trial court must follow in order to impose restitution. Id.

       {¶70} In contrast, the statutory provision at issue here, R.C. 2929.19(B)(5), requires

the trial court to consider the offender's ability to pay before imposing restitution in

accordance with R.C. 2929.18(A), and could effectively allow the trial court to reduce a

restitution reward, or elect not to award restitution at all, if the defendant does not have a

present and future ability to pay. Such a statutory requirement is plainly inconsistent with

the victim's constitutional right to be made whole in a timely manner as set forth in Marsy's

Law. That is, to the extent R.C. 2929.19(B)(5) allows the trial court to reduce a victim's

restitution amount, or otherwise alter the offender's responsibility to provide full and timely

restitution to the victim, we find the statute irreconcilably conflicts with the constitutional

provision.

       {¶71} As adopted, Marsy's Law provides that in instances where the provisions of

Marsy's Law conflict with previously enacted statutes, the constitutional provision "shall

supersede" the conflicting state law. Article I, Section 10a(E), Ohio Constitution. This is

consistent with the well-settled law in Ohio that where constitutional provisions and the

legislative enactment are "so clearly in conflict that they cannot both stand the statutory

provision must fall." Huwe, 105 Ohio St. 304 at 306. Such a conflict exists here, and in

accordance with Ohio law, we conclude Marsy's Law supersedes R.C. 2929.19(B)(5) to the

extent the statute allows the trial court to reduce or otherwise modify the restitution amount

                                            - 20 -
                                                                       Clermont CA2020-07-041

owed to a victim.

       {¶72} Turning to the case at hand, and in light of the above analysis, we find the trial

court did not commit plain error in declining to consider Oliver's ability to pay prior to ordering

restitution. This is because, as noted above, the trial court was not required to consider

Oliver's ability to pay prior to imposing restitution, as that requirement is in direct conflict

with the trial court's obligation to impose "full" restitution in the amount of $990,027.83.

Thus, we cannot say the trial court erred in failing to consider Oliver's ability to pay where

the trial court was prohibited from reducing or modifying that amount, regardless of Oliver's

ability to pay. Consequently, the trial court did not err in failing to consider Oliver's ability to

pay prior to imposing the restitution order.

       {¶73} Oliver's fourth assignment of error is without merit and is therefore overruled.

       {¶74} Assignment of Error No. 5:

       {¶75} THE TRIAL COURT ERRED IN ORDERING APPELLANT'S SIX TERMS OF

IMPRISONMENT TO RUN CONSECUTIVELY.

       {¶76} In his fifth assignment of error, Oliver argues the trial court erred by sentencing

him to consecutive prison terms because the record does not support the imposition of

consecutive sentences. After a review, we find no merit to Oliver's claims.

       {¶77} This court reviews felony sentences pursuant to the standard of review set

forth in R.C. 2953.08(G)(2) to determine whether the imposition of those sentences is

clearly and convincingly contrary to law. State v. Julious, 12th Dist. Butler No. CA2015-12-

224, 2016-Ohio-4822, ¶ 8. Pursuant to that statute, an appellate court may modify or vacate

a sentence only if, by clear and convincing evidence, "the record does not support the trial

court's findings under relevant statutes or that the sentence is otherwise contrary to law."

State v. Harp, 12th Dist. Clermont No. CA2015-12-096, 2016-Ohio-4921, ¶ 7.

       {¶78} A sentence is not clearly and convincingly contrary to law where the trial court

                                               - 21 -
                                                                   Clermont CA2020-07-041

considers the purposes and principles of sentencing as set forth in R.C. 2929.11, as well

as the seriousness and recidivism factors listed in R.C. 2929.12, and sentences a defendant

within the permissible statutory range.     State v. Brandenburg, 12th Dist. Butler Nos.

CA2014-10-201 and CA2014-10-202, 2016-Ohio-4918, ¶ 9.

       {¶79} Pursuant to R.C. 2929.14(C)(4), a trial court must engage in a three-step

analysis and make certain findings before imposing consecutive sentences. State v. Dillon,

12th Dist. Madison No. CA2012-06-012, 2013-Ohio-335, ¶ 9. First, the trial court must find

that the consecutive sentence is necessary to protect the public from future crime or to

punish the offender. Id., citing R.C. 2929.14(C)(4). Second, the trial court must find that

consecutive sentences are not disproportionate to the seriousness of the offender's conduct

and to the danger the offender poses to the public. Id. Third, the trial court must find that

one of the following applies:

              (a) The offender committed one or more of the multiple offenses
              while the offender was awaiting trial or sentencing, was under a
              sanction imposed pursuant to section 2929.16, 2929.17, or
              2929.18 of the Revised Code, or was under post-release control
              for a prior offense.

              (b) At least two of the multiple offenses were committed as part
              of one or more courses of conduct, and the harm caused by two
              or more of the multiple offenses so committed was so great or
              unusual that no single prison term for any of the offenses
              committed as part of any of the courses of conduct adequately
              reflects the seriousness of the offender's conduct.

              (c) The offender's history of criminal conduct demonstrates that
              consecutive sentences are necessary to protect the public from
              future crime by the offender.

R.C. 2929.14(C)(4)(a)-(c).

       {¶80} "A trial court satisfies the statutory requirement of making the required findings

when the record reflects that the court engaged in the required analysis and selected the

appropriate statutory criteria." State v. Setty, 12th Dist. Clermont Nos. CA2013-06-049 and


                                            - 22 -
                                                                   Clermont CA2020-07-041

CA2013-06-050, 2014-Ohio-2340, ¶ 113. In imposing consecutive sentences, the trial court

is not required to provide a word-for-word recitation of the language of the statute or

articulate reasons supporting its findings. Id. Nevertheless, the record must reflect that the

trial court engaged in the required sentencing analysis and made the requisite findings. Id.

The court's findings must thereafter be incorporated into its sentencing entry. State v.

Ahlers, 12th Dist. Butler No. CA2015-06-100, 2016-Ohio-2890, ¶ 10.

       {¶81} On appeal, Oliver argues the trial court's consecutive sentencing decision is

disproportionate to the danger the offender poses to the public. Oliver also argues the trial

court's finding pursuant to R.C. 2929.14(C)(4)(b) is unsupported by the record. Specifically,

Oliver claims that, because the victims are unnamed in the information, it is unclear which

six victims were assigned to the six counts in the information. Thus, because some of the

victims were paid in full by the time of Oliver's sentencing, and others suffered losses

amounting to less than $3,000, those victims could have been assigned to the counts of the

information, and cannot be considered to have suffered harm that was "great or unusual."

       {¶82} Despite Oliver's arguments to the contrary, we find the trial court's sentencing

decision is fully supported by the record. Oliver claims he is not a danger to the public

because, at the time of sentencing, he was 61 years old, had honorably served nine years

as a marine in the United States Armed Forces, and had no criminal record – all facts that

he alleges indicate he is an "asset to his community." While we can agree with Oliver that

some parts of the record tend to indicate he poses a minimal danger to the public, other

parts of the record support the trial court's finding that consecutive sentences are not

disproportionate to the danger he poses. Specifically, and as the trial court noted, Oliver

used his position as a friend from the community to gain his victims' trust and steal their

hard-earned money. Oliver manipulated his elderly clients into believing he was acting in

their best interests and taking care of them, while the reality was much grimmer. Oliver's

                                            - 23 -
                                                                    Clermont CA2020-07-041

actions depleted the savings and retirement accounts of many of his victims, many of whom

Oliver knew were widowers or planning large donations to local charities, and left the victims

with no resources for themselves or loved ones. Oliver's behavior was calculated and

planned, and despite knowing his behavior was wrong, he continued until he was caught.

Oliver's illegal actions continued for nearly 8 years, during which he continued building

relationships and trust with his clients while actively using their funds for his personal gain.

Such behavior is indicative of a person who is a threat to his community and its vulnerable

members.

       {¶83} Additionally, although Oliver notes his license with the Ohio Department of

Insurance was revoked, and therefore, he poses no future threat to the community, at least

two individuals who spoke at the sentencing hearing indicated Oliver had been disciplined

by the Department of Insurance in the past and continued the illegal practices thereafter.

Thus, although Oliver's license was revoked as a result of these proceedings, it appears

similar sanctions were not effective in the past and did not prevent Oliver from continuing

his illegal practices through other means.

       {¶84} In light of the above, we find the nature of Oliver's crimes carries significant

weight in determining the risk he poses to the community. Oliver has demonstrated the

continued ability to deceive and manipulate vulnerable members of the community, many

of whom he had developed longstanding personal relationships with over many years.

Simply because Oliver's license has been revoked does not negate that he has consistently

taken advantage of those around him, even after being reprimanded, and used his position

in the community to better himself at the expense of others. Given the circumstances of

the offense, we conclude the imposition of consecutive sentences is not disproportionate to

the danger the Oliver poses to the public, and the trial court's finding is not clearly and

convincingly unsupported by the record.

                                             - 24 -
                                                                   Clermont CA2020-07-041

       {¶85} We also disagree that the trial court's finding pursuant to R.C.

2929.14(C)(4)(b) is unsupported by the record.        First, each count of the information

indicates the amount taken was between $7,500 and $37,500. Therefore, it is impossible

that the individual charges of the information were related to victims who had suffered

losses less than $3,000. Additionally, Oliver and the state agreed the information was

representative of all 18 victims, to which Oliver admitted causing $1.1 million in harm, with

only a small amount that had been repaid. This clearly meets the threshold of "great" harm.

       {¶86} Notwithstanding the above, even without considering the substantial amount

of financial harm caused by Oliver's actions, many of the victims or their family members

detailed the immeasurable psychological and emotional harm Oliver has caused. Such

harm is appropriate for the trial court to consider when electing to impose consecutive

sentences. See State v. Withrow, 2d Dist. Clark No. 2015-CA-24, 2016-Ohio-2884, ¶ 42

(when considering R.C. 2929.14[C][4], the harm caused need not be physical).

       {¶87} Many individuals who spoke at the sentencing hearing specifically noted the

emotional and psychological harm suffered by their loved ones as a result of Oliver's

actions. For example, the daughter of one of the victims stated,

              I wish I could say the * * * money was the hurtful part of this
              whole situation for my family, but I'm sure that you gathered for
              us, it is not. It is the newfound inability to know how or who to
              trust, it was the stress, and the misplaced blame and guilt that I
              witnessed my mom experience through this situation. * * * But
              mostly it is the sheer betrayal by someone considered a friend,
              during a time where we already felt immense vulnerability and
              sadness, that has and will continue to have the most lasting
              effect on us.

Another family member noted that, due to OIiver's actions, her 99-year-old father developed

trust issues and remained devastated. Another individual specifically asked the trial court

to consider the mental health of Oliver's victims, as the anxiety and stress of the victims is

"huge" and will continue for the rest of their lives. Another family member indicated the

                                            - 25 -
                                                                       Clermont CA2020-07-041

harm, "[i]t's not just financial. He's really made quite a mess of a lot of people's lives."

       {¶88} In light of the comments made at the sentencing hearing, it is evident from the

record that Oliver's actions caused significant and irreparable harm, including monetary

harm, as well as psychological and emotional harm, to his victims. When considering the

amount of monetary harm Oliver imposed, in addition to the mental and emotional harm

many of Oliver's victims will continue to suffer as a result of his actions, we find the record

supports the trial court's findings that the harm caused by two or more of the multiple

offenses so committed was so great that no single prison term would suffice. We further

find the imposition of consecutive sentences is not disproportionate to the danger the Oliver

poses to the public. As a result, we find the trial court's decision to impose consecutive

sentences is not clearly and convincingly contrary to law.

       {¶89} Based upon the above, Oliver's fifth assignment of error is overruled.

       {¶90} Assignment of Error No. 6:

       {¶91} APPELLANT'S TRIAL COUNSEL WAS INEFFECTIVE.

       {¶92} In his remaining assignment of error, Oliver argues he received ineffective

assistance of counsel for three reasons: (1) Trial counsel failed to object to a restitution in

excess of the restitution cap negotiated in the pleas; (2) trial counsel failed to object to the

trial court's decision not to consider Oliver's ability to pay before ordering restitution; and (3)

trial counsel failed to require the state or the trial court to identify the six victims represented

in the bill of information.

       {¶93} In order to substantiate a claim of ineffective assistance of counsel, the

appellant must show "(1) deficient performance by counsel, i.e., performance falling below

an objective standard of reasonable representation, and (2) prejudice, i.e., a reasonable

probability that but for counsel's errors, the proceeding's result would have been different."

State v. Perez, 124 Ohio St.3d 122, 2009-Ohio-6179, ¶ 200, citing Strickland v. Washington,

                                               - 26 -
                                                                     Clermont CA2020-07-041

466 U.S. 668, 687-688, 694, 104 S.Ct. 2052 (1984) and State v. Bradley, 42 Ohio St.3d

136 (1989), paragraphs two and three of the syllabus. The defendant has the burden of

proving his counsel rendered ineffective assistance. Id. at ¶ 223.

       {¶94} As noted above, we conclude the trial court did not err in ordering restitution

in the amount of $990,027.83, nor was it required to consider Oliver's ability to pay prior to

imposing that amount of restitution. It was also not error, or prejudicial to Oliver, that the

information did not identify the victims for each count. Therefore, finding no error in the trial

court's decision ordering Oliver to pay restitution based upon the charges of the information,

Oliver did not receive ineffective assistance of counsel when his trial counsel failed to object

to the same. See State v. Liming, 12th Dist. Clermont Nos. CA2018-05-028 and CA2018-

05-029, 2019-Ohio-82, ¶ 42. Accordingly, Oliver's sixth assignment of error lacks merit and

is overruled.

       {¶95} All of Oliver's assignments of error having been overruled, the judgment of the

trial court is affirmed in its entirety.

       {¶96} Judgment affirmed.


       M. POWELL, P.J., and BYRNE, J., concur.




                                             - 27 -